        Case 4:21-cv-00437-JM-JJV Document 10 Filed 08/10/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

TROY MURPHY                                                                             PLAINTIFF
ADC #175677

v.                                    4:21-cv-00437-JM-JJV

HURST, Warden, ADC; et al.                                                          DEFENDANTS


                                               ORDER

        The Court has reviewed the Partial Recommended Disposition submitted by United States

Magistrate Judge Joe J. Volpe. No objections have been filed, and the time to do so has passed.

After careful review, this Court adopts the Partial Recommended Disposition in its entirety as its

findings in all respects.

        IT IS THEREFORE ORDERED that:

        1.      Plaintiff may proceed with his retaliation and conditions of confinement claims

against Defendants Hurst and Allison.

        2.      Defendants Suell, Pain, Kelly, Clark, and Branch are DISMISSED WITHOUT

PREJUDICE because Plaintiff has not pled any plausible claims against them.

        3.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order would not be taken in good faith.

        Dated this 10th day of August, 2021.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
